DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 24 March 2022.
Claims 1, 3, 5-8, 10-11, 13-14 have been amended. 
Claim 9 has been canceled.
Claims 1-8, 10-14 are currently pending and have been examined.
Claims 1-8, 10-14 are rejected.

Response to Arguments
Applicant’s arguments regarding the Drawing Objections have been fully considered and they are persuasive.  The objections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “[t]he claims do not recite a mental process, which include concepts performed in the human mind (observations, evaluations, judgements, and opinions).” Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose determining whether the authentication data satisfies authentication criteria associated with the account.  That task may be performed by the human mind or with pen and paper.
Moreover, the claims disclose sales activities or behaviors and business relations because the claims disclose displaying an indication that information associated with the account was successfully accessed.  The claims disclose passes, accounts, and authentication data, which relate to business. 
Furthermore, the claims disclose managing personal behavior or relationships or interactions between people (including following rules or instructions) when rules are followed to display a code associated with the account as long as authentication data satisfies the authentication criteria associated with the account and foregoing display of the code associated with the account when the authentication data does not satisfy authentication criteria.
The claims are similar to Electric Power Group because the claims disclose receiving authentication data, analyzing the authentication data to decide whether to display a code, and based on the analysis, displaying (or not) the code.
  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “[t]he Claims Are Patent Eligible Under Step 2A Prong Two” because the claims “the amended claims are directed to an improvement to a technology because these features cease display of the machine readable code and provide visual feedback to the user that the machine-readable code was successfully used to access information associated with the account.” Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “a computer system,” “a display generation component,” “input devices,” “processors,” “memory,” “programs,” “user interface,” “machine-readable code,” and “a non-transitory computer-readable storage medium”
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing informing a user via visual feedback that a machine-readable code was successfully authenticated and used to access information with an account.  The claims here do not recite an improvement for electronic devices. Generating a payment option to allow the user to select, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze receive authentication data, analyze the authentication data, and either display, or not, a code informing the user that the account’s information was successfully accessed via a code.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-8, 10-14 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-14 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 13 is directed to a non-transitory computer-readable storage medium comprising a series of operations; and Claim 14 is directed to a method comprising a series of steps;. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-8, 10-14, the independent claims (Claims 1, 13, and 14) are directed, in part, to displaying an indication of an account; receiving authentication data; and in response to receiving the authentication data: in accordance with a determination that the authentication data satisfies authentication criteria associated with the account, displaying a code associated with the account; and in accordance with a determination that the authentication data does not satisfy the authentication criteria associated with the account, forgoing display of the code associated with the account; and after displaying the first code associated with the account: receiving a confirmation that the first code was successfully used to access information associated with the account; and in response to receiving the confirmation that the first code was successfully used to access information associated with the account: ceasing to display the code; and displaying an indication that information associated with the account was successfully accessed.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when determining whether the authentication data satisfies authentication criteria associated with the account; business relations and legal obligations occur when a code associated with an account is displayed (or not displayed) and displaying an indication that information associated with the account was successfully accessed; and managing relationships occur when rules are followed to display a code associated with the account as long as authentication data satisfies the authentication criteria associated with the account.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a computer system,” “a display generation component,” “input devices,” “processors,” “memory,” “programs,” “user interface,” “machine-readable code,” and “a non-transitory computer-readable storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer system to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-8, 10-12 are directed to explaining more about how long the code is displayed and explaining more about when each code is displayed.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nema et al. (US 2015/0074774 A1) hereinafter Nema, in view of Huang et al. (US 2016/0078143 A1) hereinafter Huang, in view of Miller et al. (US 8,381,969 B2) hereinafter Miller.
Claims 1, 13, 14
Nema discloses the following limitations:
(Currently Amended) A computer system, comprising: a display generation component; one or more input devices; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, via the display generation component, a first user interface including an indication of an account; (see at least abstract, Figure 6, Figure 7, Figure 1, Figure 3, [0018]-[0019] [0021]-[0022] [0036]-[0058] [0074]-[0079] [0208]-[0228] [0121].  Nema discloses a unified identity wallet system for allowing a user to manage online digital authentication, authorization, and access rights that can include a unified identity wallet server, a pass repository, a unified identity wallet app, an access authorization app, and a unified identity pass manager. Nema discloses that a pass provides access authorization to a user as long as the user is verified and authorized to receive the pass that is stored on the user wallet.  Nema discloses a graphical user interface allows the user to input information and display passes.). 
 receiving, via the one or more input devices, authentication data; and (see at least abstract, Figure 6, Figure 7, [0006]-[0025] [0036]-[0053] [0070]-[0071] [0208]-[0228] [0121] [0165]-[0172].  Nema discloses requesting authentication, wherein the authentication data may mean that any number of user interface schemes may be employed including a biometric input system, a touch screen, a voice-activated system, a drop down menu, a keyboard, etc.). 
in response to receiving the authentication data: in accordance with a determination that the authentication data satisfies authentication criteria associated with the account, displaying, via the display generation component, a first machine-readable code associated with the account; and in accordance with a determination that the authentication data does not satisfy the authentication criteria associated with the account, forgoing display of the first machine-readable code associated with the account; and  (see at least abstract, Figure 6, Figure 7, [0018]-[0019] [0021]-[0022] [0036]-[0058] [0074]-[0079] [0208]-[0228] [0165]-[0172].  Nema discloses after a user requests a pass from the mobile identity wallet, if the pass exists and if the user is verified and authenticated, continuing the method and displaying the pass to the user.  On the other hand, if the pass does not exist and/or the user is not verified or authenticated, proceeding to termination of the method (i.e., not display the pass to the user).). 

Nema discloses the limitations shown above.  Nema fails to specifically disclose displaying a machine-readable code. 
However, Huang discloses the following limitations:
in response to receiving the authentication data: in accordance with a determination that the authentication data satisfies authentication criteria associated with the account, displaying, via the display generation component, a first machine-readable code associated with the account; and(see at least (see at least abstract, Figure 5, Figure 6, [0014]-[0018] [0034] [0042]-[0045]. Huang discloses providing machine-readable codes.).
after displaying the machine-readable code associated with the account: receiving a confirmation that the machine-readable code was successfully used to access information associated with the account; (see at least [0065]-[0075] abstract, Figure 5, Figure 6, [0019] [0014]-[0019] [0034] [0042]-[0045] [0037] [0040] [0052].  Huang discloses that the machine-readable code can allow a user to access a group within a social networking system, receive a system to join a group, and/or transmit a response to join the group.).
and in response to receiving the confirmation that the machine-readable code was successfully used to access information associated with the account: ceasing to display the machine-readable code; and (see at least abstract, Figure 5, Figure 6, [0019] [0014]-[0019] [0034] [0042]-[0045] [0037] [0040] [0052] [0065]-[0075]. Huang discloses the first machine-readable code can expire based on at least one of a system setting or a user setting.).
displaying, via the display generation component, an indication that information associated with the account was successfully accessed.  (see at least [0065]-[0075] abstract, Figure 5, Figure 6, [0019] [0014]-[0019] [0034] [0042]-[0045] [0037] [0040] [0052].  Huang discloses that the machine-readable code can allow a user to access a group within a social networking system, receive a system to join a group, and/or transmit a response to join the group.  Once the user joins the group, the user may update social media account to share content items with the group.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes from a mobile wallet of Nema to incorporate the teachings of Huang and display a machine-readable code as the pass because doing so would allow a user to use his computing device to share information using machine-readable codes that may be read by other computing devices. (see at least Huang [0002 [0034]). 

Nema/Miller disclose the limitations shown above.  Nema/Miller fail to specifically disclose ceasing to display a code in response to receiving a confirmation that the first machine-readable code was used to access information associated with the account.
However, Miller discloses the following limitations:
after displaying the machine-readable code associated with the account: receiving a confirmation that the machine-readable code was successfully used to access information associated with the account; and in response to receiving the confirmation that the machine-readable code was successfully used to access information associated with the account: ceasing to display the machine-readable code; and displaying, via the display generation component, an indication that information associated with the account was successfully accessed.   (see at least Figs. 3, 4, 5, 7, 14; 7:3-10:43; 12”51-13:48; 23:24-26:51; Claims 1, 22  Miller discloses generating a (first) machine-readable code.  After comparing the information and receiving a confirmation that the account information is trusted and will be used to complete a payment transaction, generating a second machine-readable code.  Therefore, the (first) machine-readable code will cease to be displayed because a second machine-readable code will be displayed that contains more transaction and payment information.  Miller also discloses provide payment confirmation in the end.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and codes from a mobile wallet of Nema/Huang to incorporate the teachings of Miller and  specifically disclose ceasing to display a code in response to receiving a confirmation that the first machine-readable code was used to access information associated with the account because doing so would allow another potential use for machine0readable codes since the machine-readable codes have greatly increased and today’s technology has advanced such that machine-readable codes can be used to encode a much greater amount of information than the original linear barcodes.  (see at least Miller 1:35-50). 

Claim 3
Nema/Huang/Miller disclose the limitations shown above.  Further, Nema discloses:
(Currently Amended) The computer system of claim 1, wherein displaying the first machine-readable code includes replacing the display of the indication of the account with the display of the first machine-readable code.  (see at least abstract, Figure 6, Figure 7, [0018]-[0019] [0021]-[0022] [0036]-[0058] [0074]-[0079] [0208]-[0228] [0165]-[0172].  Nema discloses the pass may be in any form (a bar code, a QR code).  After the user is verified and authenticated, the user pass may display, and the display may also change to allow the pass to be used.). 

Nema/Huang/Miller disclose the limitation shown above.  Huang specifically discloses a machine-readable code is displayed:
The computer system of claim 1, wherein displaying the first machine-readable code includes replacing the display of the indication of the account with the display of the first machine-readable code.  (see at least abstract, Figure 5, Figure 6, [0014]-[0018] [0034] [0042]-[0045] [0059]. Huang discloses providing machine-readable codes.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and machine-readable codes from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of Huang and display a machine-readable code as the pass because doing so would allow a user to use his computing device to share information using machine-readable codes that may be read by other computing devices. (see at least Huang [0002 [0034]). 

Claim 4
Nema/Huang/Miller disclose the limitations shown above.  Further, Nema discloses:
(Original) The computer system of claim 1, wherein the one or more programs further include instructions for: receiving, via the one or more input devices, second authentication data; and in response to receiving the second authentication data: in accordance with a determination that the second authentication data satisfies the authentication criteria associated with the account, displaying, via the display generation component, a second machine-readable code associated with the account,  (see at least abstract, Figure 6, Figure 7, [0006]-[0025] [0036]-[0058] [0070]-[0079] [0208]-[0228] [0121] [0165]-[0172].  Nema discloses requesting authentication, wherein the authentication data may mean that any number of user interface schemes may be employed including a biometric input system, a touch screen, a voice-activated system, a drop down menu, a keyboard, etc.  In addition, Nema discloses after a user requests a pass from the mobile identity wallet, if the pass exists and if the user is verified and authenticated, continuing the method and displaying the pass to the user.). 
in accordance with a determination that the second authentication data does not satisfy the authentication criteria associated with the account, forgoing display of the second machine-readable code associated with the account. (see at least abstract, Figure 6, Figure 7, [0018]-[0019] [0021]-[0022] [0036]-[0058] [0074]-[0079] [0208]-[0228] [0165]-[0172].  Nema discloses after a user requests a pass from the mobile identity wallet, if the pass exists and if the user is verified and authenticated, continuing the method and displaying the pass to the user.  On the other hand, if the pass does not exist and/or the user is not verified or authenticated, proceeding to termination of the method (i.e., not display the pass to the user).).

Nema/Huang disclose the limitation shown above.  Huang specifically discloses a second machine-readable code is displayed that is different from the first machine0readable code:
displaying, via the display generation component, a second machine-readable code associated with the account,   wherein the second machine-readable code is different from the first machine readable code; and (see at least abstract, Figure 5, Figure 6, [0014]-[0019] [0034] [0042]-[0045] [0037] [0040] [0052] [0065]-[0075]. Huang discloses providing a second machine-readable code that is different than the first machine-readable code.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and machine-readable codes from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of Huang and display a second machine-readable code, that is different from the first machine-readable code, as the pass because doing so would allow a user to use his computing device to share information using machine-readable codes that may be read by other computing devices. (see at least Huang [0002] [0034]). 

Claim 5
Nema/Huang/Miller disclose the limitation shown above.  Huang specifically discloses the machine-readable code expires due to a system setting or a user setting:
(Currently Amended) The computer system of claim 1, wherein the one or more programs further include instructions for: after displaying the first machine-readable code associated with the account, ceasing to display the first machine-readable code after a predetermined amount of time.  (see at least abstract, Figure 5, Figure 6, [0019] [0059] [0014]-[0019] [0034] [0042]-[0045] [0037] [0040] [0052] [0065]-[0075]. Huang discloses the first machine-readable code can expire based on at least one of a system setting or a user setting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and machine-readable codes from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of Huang and disclose that the machine-readable code may expire after a set time because doing so would allow a user to use his computing device to share information using machine-readable codes that may be read by other computing devices. (see at least Huang [0002] [0034]).

Claim 6
Nema/Huang/Miller disclose the limitation shown above.  Huang specifically discloses a second machine-readable code is displayed that is different from the first machine-readable code and setting an expiration for the machine-readable code in the system settings:
(Currently Amended) The computer system of claim 1, wherein the machine-readable code is a first machine- readable code, and wherein the one or more programs further include instructions for: after displaying the first machine-readable code associated with the account: ceasing to display the first machine-readable code after a predetermined amount of time; and  (see at least abstract, Figure 5, Figure 6, [0019] [0014]-[0019] [0034] [0042]-[0045] [0037] [0040] [0052] [0059] [0065]-[0075]. Huang discloses the first machine-readable code can expire based on at least one of a system setting or a user setting.). 
displaying a second machine-readable code associated with the account that is different from the first machine-readable code associated with the account.   (see at least abstract, Figure 5, Figure 6, [0014]-[0019] [0034] [0042]-[0045] [0037] [0040] [0052] [0059] [0065]-[0075]. Huang discloses providing a second machine-readable code that is different than the first machine-readable code.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and machine-readable codes from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of Huang and display a second machine-readable code, that is different from the first machine-readable code, as the pass, and one that may expire because doing so would allow a user to use his computing device to share information using machine-readable codes that may be read by other computing devices. (see at least Huang [0002] [0034]). 

Claim 7
Nema/Huang/Miller disclose the limitations shown above.  Further, Nema discloses:
(Currently Amended) The computer system of claim 1, wherein the one or more programs further include instructions for: after displaying the first machine-readable code associated with the account: in accordance with a determination that second authentication data is received within a predetermined amount of time and the second authentication data satisfies authentication criteria associated with the account, maintaining display of the first machine-readable code associated with the account; and(see at least abstract, Figure 6, Figure 7, [0006]-[0025] [0036]-[0058] [0070]-[0079] [0208]-[0228] [0121] [0165]-[0172].  Nema discloses requesting authentication, wherein the authentication data may mean that any number of user interface schemes may be employed including a biometric input system, a touch screen, a voice-activated system, a drop down menu, a keyboard, etc.  In addition, Nema discloses after a user requests a pass from the mobile identity wallet, if the pass exists and if the user is verified and authenticated, continuing the method and displaying the pass to the user.). 
in accordance with a determination that second authentication data is not received within the predetermined amount of time or the second authentication data does not satisfy the authentication criteria associated with the account, ceasing to display the first  machine-readable code associated with the account.    (see at least abstract, Figure 6, Figure 7, [0018]-[0019] [0021]-[0022] [0036]-[0058] [0074]-[0079] [0208]-[0228] [0165]-[0172].  Nema discloses after a user requests a pass from the mobile identity wallet, if the pass exists and if the user is verified and authenticated, continuing the method and displaying the pass to the user.  On the other hand, if the pass does not exist and/or the user is not verified or authenticated, proceeding to termination of the method (i.e., not display the pass to the user).).

Nema/Huang/Miller disclose the limitation shown above.  Huang specifically discloses a second machine-readable code is displayed that is different from the first machine-readable code:
in accordance with a determination that second authentication data is received within a predetermined amount of time and the second authentication data satisfies authentication criteria associated with the account, maintaining display of the machine-readable code associated with the account; and(see at least (see at least abstract, Figure 5, Figure 6, [0014]-[0019] [0034] [0042]-[0045] [0037] [0040] [0052] [0065]-[0075] [0059]. Huang discloses providing a machine-readable code.  The user or the system may set a time for the machine-readable code to expire (i.e., cease to display).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and machine-readable codes from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of Huang and display a second machine-readable code, that is different from the first machine-readable code, as the pass because doing so would allow a user to use his computing device to share information using machine-readable codes that may be read by other computing devices. (see at least Huang [0002] [0034]). 

Claim 8
Nema/Huang/Miller disclose the limitations shown above.  Further, Nema discloses:
(Currently Amended) The computer system of claim 7, wherein the one or more programs further include instructions for: after displaying the first machine-readable code associated with the account: in accordance with a determination that second authentication data is not received within the predetermined amount of time or the second authentication data does not satisfy the authentication criteria associated with the account, displaying a request for the second authentication data.   (see at least . Nema discloses that (see at least abstract, Figure 6, Figure 7, [0006]-[0025] [0036]-[0058] [0070]-[0071] [0121] [0074]-[0079] [0208]-[0228] [0165]-[0172].  Nema discloses requesting authentication, wherein the authentication data may mean that any number of user interface schemes may be employed including a biometric input system, a touch screen, a voice-activated system, a drop down menu, a keyboard, etc.  Nema discloses after a user requests a pass from the mobile identity wallet, if the pass exists and if the user is verified and authenticated, continuing the method and displaying the pass to the user.  On the other hand, if the pass does not exist and/or the user is not verified or authenticated, proceeding to termination of the method (i.e., not display the pass to the user), and the user may try again.). 

Claim 11
Nema/Huang/Miller disclose the limitation shown above.  Huang specifically discloses a second machine-readable code is displayed:
(Currently Amended) The computer system of claim 1, wherein the first machine-readable code is a machine readable code of a first type, and wherein the one or more programs further include instructions for: while displaying the first machine-readable code of the first type, detecting a request to display a first machine-readable code of a second type; and in response to detecting the request to display the first machine-readable code of the second type, displaying the first machine-readable code of the second type.  (see at least abstract, Figure 6, Figure 7, [0014]-[0019] [0034] [0037] [0040] [0042]-[0045] [0052] [0065]-[0075]. Huang discloses while a first machine-readable code is displayed, receiving a request to display a second machine-readable code that is different from the first machine-readable code.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of Huang and display a second machine-readable code, that is different from the first machine-readable code, as the pass because doing so would allow a user to use his computing device to share information using machine-readable codes that may be read by other computing devices. (see at least Huang [0002 [0034]). 

Claims 2, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nema et al. (US 2015/0074774 A1) hereinafter Nema, in view of Huang et al. (US 2016/0078143 A1) hereinafter Huang, in view of Miller et al. (US 8,381,969 B2) hereinafter Miller, in view of De Vries et al. (US 2017/0357520 A1) hereinafter De Vries.
Claim 2
Nema/Huang/Miller disclose the limitations shown above.  Nema/Huang/Miller fail to specifically disclose displaying a second user interface for an application associated with a service provider.Yet, De Vries discloses the following limitations:
(Original) The computer system of claim 1, wherein the one or more programs further include instructions for: displaying, via the display generation component, a second user interface for an application associated with a service provider, wherein the account is associated with the service provider; (see at least abstract, Figure 6; [0006]-[0022] [0225]-[0230].  De Vries discloses displaying a second user interface for an application associated with a service provider.  For example, De Vries will allow a user to select for which city he wants to view the weather.). 
while displaying the second user interface, detecting a request to configure the account for use in the first user interface; and in response to detecting the request to configure the account for use in the first user interface, including the indication of the account in the first user interface. (see at least abstract, Figure 6; [0006]-[0022] [0225]-[0230]. De Vries discloses detecting a request from the user to configure the account to use for the first interface account.  For example, De Vries discloses choosing Seattle as the city to display the weather.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and machine-readable code from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of De Vries and specifically disclose displaying a second user interface for an application associated with a service provider because doing so would allow a user to display multiple applications in succession, which may save time, energy, and inefficiency (see at least De Vries [0002]-[0010]). 

Claim 10
Nema/Huang/Miller disclose the limitations shown above.  Nema/Huang/Miller fail to specifically disclose that one or more offers associated with the account are displayed.Yet, De Vries discloses the following limitations:
(Currently Amended) The computer system of claim 1, wherein displaying the first machine- readable code includes displaying the first machine-readable code at a first size, and wherein the one or more programs further include instructions for: while displaying the first machine-readable code at the first size, detecting a request to display the first machine-readable code at a larger size; and in response to detecting the request to display the first machine-readable code at a larger size, displaying the first machine-readable code at a second size larger than the first size.  (see at least [0084] [0058] [0067] [147] [0150] [0154].  De Vries discloses displaying multiple different applications to a user.  De Vries discloses the graphics may change direction from landscape to portrait or portrait to landscape depending on the application.  This allows a user to view the application in the largest size available.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and machine-readable code from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of De Vries and specifically disclose that one or more offers associated with the account are displayed because doing so would allow a user to display multiple applications in succession, which may save time, energy, and inefficiency (see at least De Vries [0002]-[0010]). 

Claim 12
Nema/Huang/Miller disclose the limitations shown above.  Nema/Huang/Miller fail to specifically disclose that one or more offers associated with the account are displayed. Yet, De Vries discloses the following limitations:
(Original) The computer system of claim 1, wherein displaying the first user interface includes displaying one or more offers associated with the account.  (see at least [0264]-[0287]. De Vries discloses displaying one or more choices associated with the application/account as long as predetermined criteria have been met.  The user may scroll through to view various choices/offers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unified identity wallet system that stores and displays passes and machine-readable code from a mobile wallet of Nema/Huang/Miller to incorporate the teachings of DeVries and specifically disclose that one or more offers associated with the account are displayed because doing so would allow a user to display multiple applications in succession, which may save time, energy, and inefficiency (see at least De Vries [0002]-[0010]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miller et al. (US 9,353,448 B2) discloses a method and system for using machine-readable codes to perform automated teller transactions through a mobile communications device.  Miller discloses using a machine-readable code as a single payment system in place of other payment methods, such as credit cards, debit cards, and cash.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691